Citation Nr: 1704422	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral hip conditions. 

3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1963 to June 1966. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were before the Board in August 2014, when they were remanded for evidentiary development.  They now return for appellate review.  

The Board has recharacterized the claim for service connection for degenerative joint disease of the lumbar spine more broadly to include any back disability and the claim service connection for spondylosis of the cervical spine more broadly to include any neck disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist additional development is required for these claims.
In pertinent part, the August 2014 Board remand directed that service treatment records from Army Hospital Vicenza or the appropriate hospital record archive be obtained and that copies of all inpatient treatment records of the Veteran during his tour of duty in Italy, to particularly include those records in or around 1965 should be requested.  Review of the record reflects a January 2015 response for records from the Army Hospital Vicenza yielded a negative reply.  However, in a September 2015 statement, the Veteran identified the US Army Garrison Vicenza, Caserma Ederle, Italy, 69th Ordnance Co. Site, as a facility which may have his service treatment records, and which he stated was a different facility than Vicenza Army Health Center.  Thus, a remand to request records from the facility identified by the Veteran in September 2015, to ensure all service treatment records have been obtained and are associated with the record, is warranted.

Additionally, in pertinent part, the August 2014 Board remand directed that VA treatment records should be requested from 1966 to April 2001, to include records from Bronx VA Medical Center (VAMC).  Review of the record reflects VA treatment records from the Bronx VAMC were received in July 2015.  However, the earliest date of these records was in July 1990, and as noted in the August 2014 Board remand, the Veteran testified he received VA treatment for the disabilities at issue in 1966 from the Bronx VAMC, thus the Board finds another attempt to obtain these records is warranted.  Therefore, on remand another attempt to obtain such records as well as updated VA treatment records from the Bay Pines VAMC, since July 2015, is warranted.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Regardless of whether additional relevant service treatment records or VA treatment records dated in 1966 are located, additional VA examinations with respect to the Veteran's claims for his back, neck and bilateral hips are warranted.  The June 2015 VA back conditions examiner endorsed a diagnosis of degenerative joint disease of the lumbar spine; however, such did not address a December 2009 VA treatment record which noted an impression of anterolisthesis L5 on S1.  More recently, a June 2014 VA treatment record also noted a history of chronic back pain and grade 1-4 anterolisthesis of L5 on S1 with overhanging disc, lumbar stenosis and moderately advanced multilevel degenerative disc changes, most prominent L5/S1.  Furthermore, an August 2013 VA treatment record noted there was confluent ossification along the anterior longitudinal ligament which spanned greater than 4 contiguous levels within the thoracic spine, compatible with diffuse idiopathic skeletal hyperostosis.  The Board finds the June 2015 back conditions examination report is inadequate as the VA examiner did not address all diagnoses of record, thus another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Similarly, the June 2015 VA neck conditions examiner endorsed a diagnosis of degenerative joint disease of the cervical spine; however, such did not address an August 2009 VA treatment record, which noted an impression of multilevel degenerative disc disease and spondylosis.  The August 2009 VA treatment record further noted the most prominent findings were at C4-C5 projecting to the right more than to the left, and C5-C6 slightly more prominent in the left paracentral region than on the right, and C6-C7 projecting toward the left and C7-T1 projecting to the right paracentral region.  A history of multilevel degenerative disc disease and spondylosis were again noted more recently in a June 2014 2014 VA treatment record.  The Board finds the June 2015 neck conditions examination report is inadequate as the VA examiner did not address all diagnoses of record, thus another examination is warranted.  Id. 

The June 2015 VA hip and thigh conditions examination report is also inadequate.  Specifically, the June 2015 VA hip and thigh conditions examiner provided a diagnosis of "other" but did not specify exactly what diagnosis was endorsed.  However, June 2015 VA examiner did indicated range of motion was abnormal or outside of the normal range for both the right hip and left hip.  Additionally, the June 2015 VA hip and thigh conditions examiner did not address a December 2009 VA treatment record which noted an impression of trace amount of fluid in the pelvis, although, the record further noted that such was nonspecific and may be of doubtful clinical significance.  The Board finds the June 2015 hip and thigh conditions examination report is inadequate as the VA examiner did not clearly endorse a diagnosis, thus another examination is warranted.  Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Request directly from US Army Garrison Vicenza, Caserma Ederle, Italy, 69th Ordnance Co. Site, archive copies of all inpatient treatment records of the Veteran during his tour of duty in Italy, to particularly include those records in or around 1965 and associate any records received with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Make another attempt to obtain any VA treatment records for the Veteran from the Bronx VAMC, to include all associate outpatient clinics, dated in 1966, as well updated VA treatment records from the Bay Pines VAMC, to include all associate outpatient clinics, since July 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of any back disability, neck disability and/or right/left hip disability diagnosed proximate to the claim or during the pendency of the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

With respect to each back disability diagnosed proximate to, or during the pendency of the claim (to include anterolisthesis of L5 on S1 with overhanging disc, lumbar stenosis, multilevel degenerative disc changes, and diffuse idiopathic skeletal hyperostosis), each neck disability (to include degenerative disc disease and spondylosis), and/or each right/left hip disability, determine whether it is at least as likely as not (50 percent probability or greater) that any cervical spine, lumbar spine, and/or right/left hip disability is due to service, including any incidents of service (i.e., a pedestrian accident or (if verified) a jeep accident while in service in Italy).  The examiner must also comment on the relevance, if any of the 1986 accident as it pertains to the etiology of any back, neck and/or right/left hip disability.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A rationale for all opinions offered is required.  The rationale should address the Veteran medical history, sound medical principles, examination findings and a review of the file.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of service connection should be readjudicated based on the entirety of the evidence.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

